DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s preliminary amendment filed on 4/1/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 4a and 4b merely comprise numbers within the method step boxes shown but this would be better depicted if the actual method step or action is written out within the box for one to better understand the Figures in view of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Objections
Claims 1, 4, 9 are objected to because of the following informalities:  
-Claim 1 would better recited as (note the following does not readily overcome the 112 rejections outlined below and is merely suggested language to overcome objectional issues):
“1. A method of controlling a manufacturing process for packaging units for food, the method comprising, by a processor:
providing machine readable identifiers on a series of packaging material for a series of packaging units, 
associating the identifiers with corresponding data images of the packaging units, whereby for the series of packaging units, to be manufactured from the an associated data image being identifiable by an associated identifier a corresponding packaging material of the series of packaging material 
for a first process application to manipulate a packaging material of the series of packaging material from which a first packaging unit is manufactured based on a first set of process parameters:
registering a first identifier of the machine-readable identifiers on the packaging material to be manipulated to identify an associated data image of the corresponding data images, and 
storing at least part of the first set of process parameters to the associated data image, and
 for a subsequent second process application to manipulate the packaging material from which the first packaging unit is manufactured:
registering the first identifier to identify the associated data image, and 
reading at least part of the first set of process parameters stored in the associated data image to control the second process application based on at least part of the first set of process parameters.”  

-Claim 4, line 4, “part of first sets” should instead be recited as “part of the first set”.

-Claim 9 would better recited as (note the following does not readily overcome the 112 rejections outlined below and is merely suggested language to overcome objectional issues):

a series of packaging material comprising machine readable identifiers, the system comprising:
a control unit configured to: 
associate the identifiers with corresponding data images of the packaging units, whereby for a series of the packaging units, to be manufactured from the an associated data image being identifiable by an associated identifier on a corresponding packaging material of the series of packaging material
for a first process application to manipulate a packaging material of the series of packaging material from which a first packaging unit is manufactured based on a first set of process parameters:
register a first identifier of the machine-readable identifiers on the packaging material to be manipulated to identify an associated data image of the corresponding data images, and 
store at least part of the first set of process parameters to the associated data image, and 
for a subsequent second process application to manipulate the packaging material from which the first packaging unit is manufactured:
register the first identifier to identify the associated data image, and 
read at least part of the first set of process parameters stored in the associated data image to control the second process application based on at least part of the first  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, lines 2-3 recite “the method comprising, by a processor: providing machine readable identifiers on a packaging material”. However, the specification does not provide support for the processor being capable of “providing” the identifiers. As outlined on Page 8, line 30 through Page 9, line 8, the processor appears 
Further regarding Claim 1, there does not appear to be sufficient support for the “processor” being able to perform the “registering” steps as outlined (lines 14 and 20).  Per the specification, Page 4, line 32 through Page 5, line 3 describes the step of “register 130” being associated with detection of the identifier (which the processor would not be capable of doing) and communicating the identifier to the control unit. Note the 112(b) rejections below. 
Claims 2-8 are also are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from Claim 1 and therefore also comprise the unsupported limitations. Note that Claims 16 and 18 refer to the limitations of Claim 1 and therefore are rejected for the same reasoning.
Regarding Claim 9, line 5 recites “a control unit configured to” and subsequently lines 15 and 22 recite “register a first identifier” and “register the first identifier” respectively. Assuming that the Applicant is attempting to claim that the control unit is configured to perform the “register” functions, which is not readily clear (see 112(b) rejections below), these features are not sufficiently supported within the original disclosure (note that foreign application was filed on 10/02/2018). There is no description of the control unit performing registration of the identifiers. Page 4, line 32 through Page 5, line 3 describes the step of “register 130” being associated with detection of the identifier and communicating the identifier to the control unit. Therefore there is support for the identifiers being registered to the control unit but not sufficient support for the control unit actually being able to perform the registration. 
Claims 10-15 and 17 are also are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from Claim 9 or include all limitations thereof and therefore also comprise the unsupported limitations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 2-4 recite “a processor: providing machine readable identifiers on a packaging material for the packaging units,” and lines 14 and 20 recite “registering a first identifier” and “registering the first identifier”, respectively. As outlined in the 112(a) rejections above, there is not clear support for the processor being able to carry out these functions. Further due to the discrepancy between the processor as claimed and the processor as disclosed in the specification, this raises doubt as to what the terms “providing” and “registering” are attempting to encompass. Specifically regarding “registering”, as outlined above “registering” is described, in the specification, as a form of detecting and communicating the identifier to the control unit (see Page 4, line 32 through Page 5, line 3) and given the context of the claim, this would appear to be the claimed meaning, however, this is merely an assumption and not readily clear. 
Referring to the format of Claim 1, the recitations on lines 11-13 and lines 18-19 of “for a first process application to manipulate a packaging material from which a first packaging unit is manufactured based on a first set of process parameters:” and “for a subsequent second process application to manipulate the packaging material from which the first packaging unit is manufactured:”, respectively, render the claim further indefinite as it is unclear if these recitations are attempting to claim any further method step or if this is merely setting context for the subsequent method steps. Further, it is unclear as to whether the subsequent steps of “registering a first identifier”, “storing at least part of the first set”, “registering the first identifier”, and “reading at least part of the first set” are carried out by the processor. 
Regarding Claim 2, line 2 recites “for a plurality of process applications” and line 4 recites “storing at least part of an associated plurality of process parameters”. These limitations render the claim indefinite as it is unclear if the process applications and the process parameters are separate from or including the first and second process applications and first set of process parameters that are defined in Claim 1. 
Regarding Claim 7, lines 3-4 recite “said process parameters”. This limitation renders the claim indefinite as it is unclear as to what “said process parameters” are referring to. 
Regarding Claim 9, lines 5-6 recite “a control unit configured to: associate the identifiers…”,and lines 12-26 refer to “for a first process application to manipulate a packaging material from which a first packaging unit is manufactured based on a first set of process parameters…register a first identifier…store at least part of the first set of process parameters … for a subsequent second process application to manipulate the packaging material from which the first packaging unit is manufactured… register the first identifier…read at least part of the first set of process parameters …”. While it is readily understood that the control unit is configured to “associate”, it is not readily clear as to whether or not the control unit is configured to perform the functions listed with respect to the first and second process applications. Further it is not readily clear as to whether or not the first and second process applications are attempting to positively claim or imply any further structure of the system. For these reasons, the claim is rendered indefinite. 
Regarding Claim 10, line 4 recites “said identifier”, however, it is unclear what “identifier” this is referring to and therefore the claim is rendered indefinite. It is unclear if “the first identifier” is being referred to or another identifier of the multiple identifiers defined in Claim 9. Similarly, line 11 recites “the data image” which is unclear which data image is being referred to.
Regarding Claims 12-14, line 2 recites “the process parameters”, however, it is unclear what parameters are being referred to and therefore the claim is rendered indefinite.
In general, the Claims recite several recitations of “packaging units”, “packaging material”, “process parameters”, “process applications”, “identifiers” and refer to such terms in different manners rendering it difficult to readily understand which features are being referred to and therefore rendering it further difficult to readily ascertain a scope of each claim and therefore the claims are viewed as indefinite and it is recommended that the claims be carefully reviewed and amended to clearly distinguish which features are being referred to throughout the claims. 
Note although not explicitly mentioned above, Claims 3-6, 8, 11 and 15-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims either depend from or include the features of at least one of the claims outlined above and do not provide clarity to the claim scopes.
While the Examiner might speculate as to what is meant by the claim language, the uncertainty provides doubt as to obtaining a proper basis for comparing the prior art and the claimed invention. Rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  In re Steele, 134 USPQ 292.  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite.  In re Wilson, 165 USPQ 494.
However, in an attempt to expedite prosecution, the Examiner has attempted to make a proper comparison between the prior art and the claimed invention (see the prior art rejections below).
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barros (US Patent 9,361,550).
Regarding Claim 1, Barros discloses a method (i.e. Figures 6a-6b) of controlling a manufacturing process for packaging units of food (Figure 1; note that the process disclosed by Barros is clearly capable of use with a manufacturing process for packaging food; see Col 1, lines 7-12 and Col 3, lines 25-26; note the alternative 103 rejection below), the method comprising, by a processor (“computing device 700”  including a “controller 710” of Figure 7 which is a centralized control unit including both controlling device 190 and computing device 160 of Figure 1; see Col. 6, lines 58-60 and Col 7, line 65 through Col 8, line 3 which discloses the device 700 being an implementation of both):
providing (via 170) machine readable identifiers (460a, 460b, 560; Figures 4a-5b) on a series of packaging material (110; shown in Figure 1 as a series) for a series of packaging units (note 110 is disclosed as a “packaging material”; Col 5, lines 55-60 and Col 7, lines 39-56), 
associating the identifiers (460a,460b, 560) with corresponding data images (scanned by 150; see Col 5, lines 25-40 which discloses analyzing the images to gather data thereof and generate an identifier associated therewith) of the packaging units (note that data images of the packaging material itself can be viewed as a data image of the packaging unit as the packaging unit will readily comprise the packaging material), whereby for the series of packaging units (formed by 110), to be manufactured from the series of packaging material (110), each packaging unit in the series has an associated data image (generated by scanning device 150 and computing device 160) being identifiable by an associated identifier (460a, 460b, 560) on a corresponding packaging material (110) of the series of packaging material (110; Col 5, lines 55-65);
for a first process application to manipulate a packaging material (110) of the series of packaging material (110) from which a first packaging unit is manufactured based on a first set of process parameters (i.e. coordinates and dimensions of identity features 622; Figure 6a; see Col 5, lines 25-40):
registering (via 150 and 160) a first identifier (460a, 460b, 560) of the machine-readable identifiers on the packaging material (110) to be manipulated to identify an associated data image (“image data”) of the corresponding data images (see 112 rejections above as “registering” can be reasonably viewed as an application and storage of the identifiers 460, 560; see Col 5, lines 55-60 which disclose creation and application of the identifier; see Col 6, lines 23-26 which disclose data storage of the feature information which is associated with the “image data” and therefore some form of registering of the identifier and this data must be carried out), and 
storing (via 160) at least part of the first set of process parameters (“feature information” of features 622 and distances of features relative to template, etc.) to the associated data image (“image data”; see Col 5, lines 25-50 which discloses calculation and storage of the determined parameters of the wrapping material), and
 for a subsequent second process application (i.e. 140 or other “different processing machines 140”; see Col 4, lines 29-33) to manipulate the packaging material (110) from which the first packaging unit is manufactured:
registering (via 180) the first identifier (460a, 460b, 560) to identify the associated data image (“image data” including “feature information”; see Col 6, lines 11-22), and 
reading at least part of the first set of process parameters (“information according to position of the features”; Col 6, lines 17-20 and “identification of the web”; see Col 6, lines 35-37) stored in the associated data image (“image data”) to control the second process application (140) based on at least part of the first set of process parameters (See Col 6, lines 48-51).

Regarding Claim 2, Barros discloses a plurality of process applications (130; see Col 4, lines 24-28 which discloses several upstream processing machines) to manipulate the packaging material (110) from which the first packaging unit is manufactured:
- storing at least part of an associated plurality of process parameters (“information according to position of the features”; Col 6, lines 17-20 and “identification of the web”; see Col 6, lines 35-37) to the data image of the first packaging unit (within the “data storage”; see Col 6, lines 25-31), and -4-Int'l Application No.: PCT/EP2019/076425 Filing Date:September 30, 2019 
-controlling subsequent process applications (“different processing machines 140”; Col 4, lines 28-33), downstream of the plurality of process applications (130), based on at least part of the plurality of process parameters stored in the data image (within the “data storage”) of the first packaging unit (See Col 6, lines 48-51 and note that if there are several machines 140, it is reasonable assume that since the one depicted machine 140 is connected to the controls, each instance of the processing machines 140 would also be controlled).

Regarding Claim 4, Barros discloses controlling the second process application (140) for a series of packaging units (of 110) based on at least part of first sets of process parameters (“feature information”/ “information of location of features”) stored, from the first process application (130), in associated data images (stored in the “data storage”) of the series of packaging units (to be made by 110; See Col 6, lines 48-51 and note that it is reasonable to assume that the same process would be carried out for a series of units during normal operation).  

Regarding Claim 5, Barros discloses monitoring the data images (scanned by 150 and image data received by computing device 160) for deviations from predetermined criteria (“template”) comprising the first set of parameters (associated with “template”; see Col. 5, lines 35-40).

Regarding Claim 6, Barros discloses communicating control instructions to the second process application (140) comprising modified process parameters based on the deviations (via scanning the identifiers 460a/b, 560; see Col 5, line 61 through Col 6, line 7 and Col 6, lines 41-51).  

Regarding Claim 7, Barros discloses inputting the data images (gathered from scanner 150) to an artificial intelligence application (i.e. computing device 160) for subsequent detection of deviations in the process parameters (Col 5, lines 25-54 disclose the image data from scanner 150 being compared to a template via the computing device 160).  

Regarding Claim 9, Barros discloses a system (700; Figure 7; see Col 7, line 65 through Col 8, line 38 which discloses the device 700 for controlling operation) for controlling a manufacturing process (Figure 1) for packaging units for liquid food (note that the process disclosed by Barros is clearly capable of use with a manufacturing process for packages of liquid food; see Col 1, lines 7-12 and Col 3, lines 25-26; see alternative 103 rejection below), wherein the packaging units are manufactured from a series of packaging material (110) comprising machine readable identifiers (460a, 460b, 560; Figures 4a-5b), the system comprising:
a control unit (700 including controller 710; Col 8, lines 3-8) configured to: 
associate the identifiers (460a,460b,560) with corresponding data images (scanned by 150; see Col 5, lines 25-40 which discloses analyzing the images to gather data thereof and generate an identifier associated therewith; see also “image analysis software” mentioned on Col 8, lines 31-34) of the packaging units (formed by 110; note that data images of the packaging material itself can be viewed as a data image of the packaging unit as the packaging unit will readily comprise the packaging material), whereby for a series of the packaging units, to be manufactured from the series of packaging material (110), each packaging unit in the series has an associated data image (generated by scanning device 150 and computing device 160)  being identifiable by an associated identifier (460a, 460b, 560) on a corresponding packaging material of the series of packaging material (110; Col 5, lines 55-65); 
for a first process application (130 and printing 170) to manipulate a packaging material (110) of the series of packaging material (110) from which a first packaging unit is manufactured based on a first set of process parameters (i.e. coordinates and dimensions of identity features 622; Figure 6a; see Col 5, lines 25-40):
register (via 150 and 160)  a first identifier  (460a, 460b, 560) of the machine-readable identifiers on the packaging material (110) to be manipulated to identify an associated data image(“image data”) of the corresponding data images (see 112 rejections above as “registering” can be reasonably viewed as an application and storage of the identifiers 460, 560; see Col 5, lines 55-60 which disclose creation and application of the identifier; see Col 6, lines 23-26 which disclose data storage of the feature information which is associated with the “image data” and therefore some form of registering of the identifier and this data must be carried out), and 
store (via 160) at least part of the first set of process parameters (“feature information” of features 622 and distances of features relative to template, etc.) to the associated data image (“image data”; see Col 5, lines 25-50 which discloses calculation and storage of the determined parameters of the wrapping material), and
 for a subsequent second process application (i.e. 140 or other “different processing machines 140”; see Col 4, lines 29-33) to manipulate the packaging material (110) from which the first packaging unit is manufactured:
register (via 180) the first identifier (460a, 460b, 560) to identify the associated data image (“image data” including “feature information”; see Col 6, lines 11-22), and 
read at least part of the first set of process parameters (“information according to position of the features”; Col 6, lines 17-20 and “identification of the web”; see Col 6, lines 35-37) stored in the associated data image (“image data”) to control the second process application (140) based on at least part of the first set of process parameters (See Col 6, lines 48-51).

Regarding Claim 10, Barros discloses the control unit (700) comprises: a communication interface (740; Figure 7; see Col 8, lines 35-38) configured to communicate with the first and second process applications (130, 150, 170, 140; see Col 8, lines 35-38 as its clear the interface is used to communicate the controller 710 with the process applications) and to receive identifier data (from 150 and 180) comprising the identifier (460a/b, 560), a processor (controller 710) connected to the communication interface (740) and configured to associate the identifier (460a, 460b, 560) with the corresponding data image stored in a memory (720), wherein the communication interface (740) is configured to receive the at least part of first set of process parameters from the first process application (via 150, 160), and wherein the processor (710) is configured to: store the at least part of first set of process parameters (from 160) to the data image of an associated first packaging unit (associated with identifier 460a,460b,560; see Col 6, lines 23-40 which disclose storing the information/parameters associated with the identifiers in a “data storage” which can be readily linked to the memory 720 of Figure 7), and for the subsequent second process application (i.e. 140), read the at least part of first set of process parameters (gathered from scanning the identifier by 180) stored in the data image (within the “data storage”) and send control instructions to the second process application (140) for manipulation of the packaging material (110) associated with the data image based on at least part of the first set of process parameters (See Col. 6, lines 3-7 and lines 41-51).  
Note: although the specific functions are not explicitly recited in the disclosure of Barros,  the control unit (700) including the interface (740), processor (710), and memory (720) are clearly capable of performing the claimed functions.  

Regarding Claim 11, Barros discloses an image detector (150 and 180) in communication with the control unit (700) and being configured to register image data (via 150 and 160) of the packaging material (110) to detect the machine-readable identifiers (460a/b, 560).  

Regarding Claim 12, Barros discloses the process parameters comprises mechanical characteristics of at least one of the packaging material (see Col 5, lines 25-54 and Col 6, lines 17-40 which discloses the “feature information” of the packaging material being detected and stored).
 -7-Int'l Application No.: PCT/EP2019/076425 Filing Date:September 30, 2019  
Regarding Claim 13, Barros discloses the process parameters comprises image data (“feature information”) of the packaging material (110; see Col 5, lines 25-54 and Col 6, lines 17-40 which discloses the “feature information” of the packaging material being detected and stored).  

Regarding Claim 15, Barros discloses the machine readable identifiers (460a/b, 560) comprises a data pattern comprising at least one of printed elements (“graphic code prints 460a and 460b” per Col 5, lines 59-60 and “graphic code symbol 560” and “QR-code” per Col 7, lines 29-38).  

Regarding Claim 16, Barros discloses a non-transitory computer storage medium program product comprising instructions (i.e. 730 or instructions in “memory 720”) which, when executed by a computer (i.e. 710), cause the computer to carry out the method according to claim 1 (see above; see Col 8, lines 14-31 which disclose the controller 710 being embodied as a CPU to carry out the stored instructions to perform the control process disclosed).  

Regarding Claim 17, Barros discloses a packaging machine (associated with “manufacturing of packaged goods and material”; Col 3, lines 25-26) comprising the system (700) according to claim 9 (see above).  

Regarding Claim 18, Barros discloses a packaging machine (associated with “manufacturing of packaged goods and material”; Col 3, lines 25-26) performing the method according to claim 1 See above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent 9,361,550), in view of Wood (US PGPUB 2015/0264319).
Regarding Claim 3, Barros discloses several of the claimed features/steps and further discloses use of image analysis software that can operated by the controller (710) thereof and therefore it can be reasonably assumed that some form of virtual packaging unit entity based on the process parameters (found in Col 5, lines 25-54) detected would occur, however, this is not explicitly disclosed.
Attention can be brought to the teachings of Wood. Wood teaches a packaging control method comprising a control/analysis unit (602; Figure 4) which gathers process parameters (from imaging devices 600a-600d) and creates a virtual packaging unit entity based on at least part of the plurality of process parameters (gathered from 600a-600d) to be accessed by a user for subsequent evaluation of the manufacturing process (see Para. 0109-0110; see Para. 0122 which discloses the user interface associated with the analysis unit 602).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a downstream step of creating a virtual packaging unit entity and analyzing it as taught by Wood into the control method of the packaging process as disclosed by Barros. By modifying Barros in this manner, defective packages can be readily determined as taught by Wood (see Paras. 0010, 0016, 0108).

Regarding Claim 8, Barros discloses several of the claimed features/steps but does not explicitly disclose analyzing the packaging units to detect categories of defects based on the deviations.  
Attention can be brought to the teachings of Wood. Wood teaches a packaging control method comprising a control/analysis unit (602; Figure 4) which gathers process parameters (from imaging devices 600a-600d) and analyzes the packaging units in comparison to stored images to detect categories of defects based on the deviations (see Para. 0109-0110; see Para. 0122 which discloses the user interface associated with the analysis unit 602; note that the categories of the defect would be readily found via the image comparison)  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a downstream step of analyzing the packaging units to detect categories of defects based on the deviations as taught by Wood into the control method of the packaging process as disclosed by Barros. By modifying Barros in this manner, defective packages can be readily determined as taught by Wood (see Paras. 0010, 0016, 0108).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent 9,361,550), in view of Kong (US PGPUB 2016/0251101).

Regarding Claim 14, Barros discloses several of the claimed features/steps but does not explicitly disclose the process parameters comprises environmental parameters of at least one of the first or second process application.  
Attention can be brought to the teachings of Kong which teaches a packaging line (20; Figure 1) wherein the environmental conditions of the processing stations of the line (20) is monitored by a biosensor (see Paras. 0028, 0029 and Claim 40 thereof) wherein the line is controlled such that if the environmental conditions are not sufficient (i.e. dirty), the associated stations are automatically cleaned or replaced (see Para. 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control system of Barros to monitor environmental parameters of the applications as taught by Kong. By modifying Barros in this manner, the risk of contamination of the packaged product can be readily reduced.


Claims 1, 2, 4-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent 9,361,550), in view of Reil (US Patent 5,069,021).
Alternatively, regarding Claim 1, assuming arguendo that the control method of Barros cannot be readily viewed as controlling a manufacturing process for packaging units of food, in which the Examiner does not concede to, attention can be brought to the teachings of Reil. 
Reil teaches a manufacturing system and process for packaging units of food (i.e. milk; see Col 8, lines 31-32) wherein packaging units (34) are formed from packaging materials (formed from web 2; see Figure 1) wherein the packaging material (2) is processed at several stations (i.e. embossing stations 40, cutter 42, etc.; Figure 2) to form blanks (7) to form packaging units (34).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the control method as disclosed by Barros in a packaging process for food as taught by Reil as such a combination would yield a fluid package production system (i.e. of Reil) that comprises a packaging material processing that is controlled in a manner that adapts to variations in the processed packaging material to reduce the failure rate of the overall process and reduce waste as taught by Barros (see Col 2, lines 20-23). 
Alternatively, regarding Claim 9, assuming arguendo that the control system of Barros cannot be readily viewed as controlling a manufacturing process for packaging units of liquid food, in which the Examiner does not concede to, attention can be brought to the teachings of Reil. 
Reil teaches a manufacturing system and process for packaging units for liquid food (i.e. milk; see Col 8, lines 31-32) wherein packaging units (34) are formed from packaging materials (formed from web 2; see Figure 1) wherein the packaging material (2) is processed at several stations (i.e. embossing stations 40, cutter 42, etc.; Figure 2) to form blanks (7) to form packaging units (34).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the control system as disclosed by Barros in a packaging process for liquid food as taught by Reil as such a combination would yield a fluid package production system (i.e. of Reil) that comprises a packaging material processing that is controlled in a manner that adapts to variations in the processed packaging material to reduce the failure rate of the overall process and reduce waste as taught by Barros (see Col 2, lines 20-23). 
Regarding Claims 2, 4-7, 10-13, and 15-18, refer to the 102 rejections above. 

Claims 1, 2, 4-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent 9,361,550), in view of Hattrup (US PGPUB 2015/0102100), or alternatively, Barros (US Patent 9,361,550), in view of Reil (US Patent 5,069,021) (see alternative 103 rejection above), and in further view of Hattrup (US PGPUB 2015/0102100).
In a further alternative, regarding Claim 1, Barros, either alone or as modified by Reil (see 102 and 103 rejections above), discloses essentially all elements of the claimed invention, however, assuming arguendo that the “registering” step includes “detecting” the identifier (see Page 4, line 32 through Page 5, line 4 of the specification), in which the Examiner does not concede to (see the 112 rejections above), attention can be brought the teachings of Hattrup. 
Hattrup teaches another control method/process which includes applying an identifier (i.e. ID code image 754; see Figure 8) to portions (P1-P4) of a packaging material (705) which are used to form packages (P1-P4) wherein the identifier (754) is printed (via  704a; see Figures 7-8; Para. 0131, 0139) and subsequently, image data is sensed (via cameras 714, 720; Para. 0131, 0132) and operations are controlled accordingly (see Para. 0139) and wherein the identifier (754) is associated with further data (product data, retailer, etc.) stored within a database (see Para. 0151).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control method of Barros such that the method includes pre-applying an identifier to the packaging material prior to sensing imaging data of the material as taught by Hattrup. By incorporating an identifier in the beginning of the method/process of Barros, the packaging material can be tracked throughout the process while also the identifier can be utilized for determining the position of the packaging material relative to the subsequent sensors, cameras, processing as taught by Hattrup (see Paras. 0131, 0135, 0141, 0142).
Regarding Claim 9, Barros, either alone or as modified by Reil (see 102 and 103 rejections above), discloses essentially all elements of the claimed invention, however, assuming arguendo that the “register” step includes a “detection” of the identifier (see Page 4, line 32 through Page 5, line 4 of the specification), in which the Examiner does not concede to (see the 112 rejections above), attention can be brought the teachings of Hattrup. 
Hattrup teaches another control system which includes applying an identifier (i.e. ID code image 754; see Figure 8) to portions (P1-P4) of a packaging material (705) which are used to form packages (P1-P4) wherein the identifier (754) is printed (via  704a; see Figures 7-8; Para. 0131, 0139) and subsequently, image data is sensed (via cameras 714, 720; Para. 0131, 0132) and operations are controlled accordingly (see Para. 0139) and wherein the identifier (754) is associated with further data (product data, retailer, etc.) stored within a database (see Para. 0151).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control system of Barros such that the system includes pre-printing an identifier to the packaging material prior to sensing imaging data of the material as taught by Hattrup. By incorporating an application of an identifier in the beginning of the system of Barros, the packaging material can be tracked throughout the process while also the identifier can be utilized for determining the position of the packaging material relative to the subsequent sensors, cameras, processing as taught by Hattrup (see Paras. 0131, 0135, 0141, 0142).
Regarding Claims 2, 4-7, 10-13, and 15-18, refer to the 102 rejection above. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent 9,361,550), in view of Hattrup (US PGPUB 2015/0102100), as applied to both Claims 1 and 5, and in further view of Wood (US PGPUB 2015/0264319), or alternatively, Barros (US Patent 9,361,550), in view of Reil (US Patent 5,069,021) (see alternative 103 rejection above) and Hattrup (US PGPUB 2015/0102100), as applied to both Claims 1 and 5, and in further view of Wood (US PGPUB 2015/0264319).
Regarding Claims 3 and 8, see the previous 103 rejection above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barros (US Patent 9,361,550), in view of Hattrup (US PGPUB 2015/0102100), as applied to Claim 9, and in further view of Kong (US PGPUB 2016/0251101), or alternatively, Barros (US Patent 9,361,550), in view of Reil (US Patent 5,069,021) (see alternative 103 rejection above) and Hattrup (US PGPUB 2015/0102100), as applied to Claim 9, and in further view of Kong (US PGPUB 2016/0251101).
Regarding Claim 14, see the previous 103 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
-Scarabelli (EP 1266830) discloses a system for identifying packaging material for food products when the reel of material is loaded into the packaging system. 
-Hanssen (USP 9,409,711) discloses a system that assigns an order number and information to a code printed on trays to be loaded.
-Gerstner (US PGPUB 2015/0353214) discloses a packaging system that is controlled according to a printed identifier on the packaging material.
-Haus (US PGPUB 2007/0298147) discloses a packaging system comprising a packaging material with preprinted identifiers. 
-Scarabelli (US PGPUB 2019/0009940) discloses a quality control system for packages.
-Nakayama (US PGPUB 2020/0219112) discloses a system for tracking a packaging material by using a code/identifier that is scanned at processing stations. 
-Tsugawa (US PGPUB 2020/0226537) discloses an inspection system for packages that utilizes identifiers.
-Green (US PGPUB 2019/0168903) discloses a printing system for packages which comprises a database which associates codes with images to be printed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/21/2022